          Case 4:19-cv-05849-PJH Document 31 Filed 09/24/19 Page 1 of 3



 1   SONAL N. MEHTA (SBN: 222086)
     sonal.mehta@wilmerhale.com
 2   KEVIN J. O’BRIEN (SBN 278823)
     kevin.o’brien@wilmerhale.com
 3   WILMER CUTLER PICKERING HALE AND DORR LLP
     950 Page Mill Road
 4   Palo Alto, CA 94304
     Tel: 650 858 6000
 5   Fax: 650 858 6100
 6   MATTHEW BENEDETTO (SBN: 252379)
     matthew.benedetto@wilmerhale.com
 7   WILMER CUTLER PICKERING HALE AND DORR LLP
     350 South Grand Avenue, Suite 2100
 8   Los Angeles, CA 90071
     Tel: (213) 443-5300
 9   Fax: (213) 443-5400
10   Ari Holtzblatt (pro hac vice pending)
     ari.holtzblatt@wilmerhale.com
11   WILMER CUTLER PICKERING HALE AND DORR LLP
     1875 Pennsylvania Avenue NW
12   Washington, DC 20006
     Tel: (202) 663-6000
13   Fax (202) 663-6363
14   Attorneys for Defendants
     FACEBOOK, INC. and INSTAGRAM, LLC
15

16                            UNITED STATES DISTRICT COURT
17                          NORTHERN DISTRICT OF CALIFORNIA
18                                     OAKLAND DIVISION
19   STACKLA, INC., a Delaware Corporation,
     STACKLA, LTD., an English Limited Company,     Case No. 4:19-CV-5849-PJH
20   and STACKLA, PTY, an Australian Proprietary
     Limited Company                                CORRECTED DECLARATION OF
21
                              Plaintiffs,           SONAL MEHTA IN RESPONSE TO
22                                                  PLAINTIFFS’ EX PARTE MOTION
                                                    FOR TEMPORARY RESTRAINING
23                                                  ORDER AND ORDER TO SHOW
     FACEBOOK, INC.. a Delaware Corporation,        CAUSE RE PRELIMINARY
24   INSTAGRAM, LLC, a Delaware Limited Liability   INJUNCTION
     Company, and DOES 1-20
25
                              Defendants.           Date: September 25, 2019
26                                                  Time: 9:00 am
                                                    Place: Courtroom 3, 3rd Floor
27

28
        CORRECTED DECLARATION OF SONAL MEHTA IN RESPONSE TO PLAINTIFFS’ EX PARTE
           MOTION FOR TRO AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
           Case 4:19-cv-05849-PJH Document 31 Filed 09/24/19 Page 2 of 3



 1          1.        I am an attorney at the law firm Wilmer Cutler Pickering Hale and Dorr LLP, counsel

 2   for Facebook, Inc. and Instagram, LLC (“Defendants”) in the above-captioned action. I am a member

 3   in good standing of the Bar of the State of California, and I am admitted to appear before this Court.

 4   I respectfully submit this declaration in support of Defendants’ Response to Plaintiffs’ Ex Parte

 5   Motion for Temporary Restraining Order and Order to Show Cause Regarding Preliminary Injunction.

 6          2.        Attached hereto as Exhibit 1 is a true and correct copy of a Letter from Ariel B.

 7   Glickman to Damien Mahoney et al., dated August 30, 2019.

 8          3.        Attached hereto as Exhibit 2 is a true and correct copy of a Letter from Jeff Tsai to

 9   Ariel B. Glickman, dated September 3, 2019.

10          4.        Attached hereto as Exhibit 3 is a true and correct copy of a Letter from Ariel B.

11   Glickman to Jeffrey Tsai, dated September 6, 2019.

12          5.        Attached hereto as Exhibit 4 is a true and correct copy of a Letter from Jeffrey Tsai to

13   Ariel B. Glickman, dated September 9, 2019.

14          6.        Attached hereto as Exhibit 5 is a true and correct copy of a Letter from Ariel B.

15   Glickman to Jeffrey Tsai, dated September 12, 2019.

16          7.        Attached hereto as Exhibit 6 is a true and correct copy of a Letter from Jeffrey Tsai to

17   Ariel B. Glickman, dated September 13, 2019. The original Letter included as an attachment Stackla’s

18   Platform Overview, which Stackla has contended to include trade secrets. Out of an abundance of

19   caution, the original attachment has been omitted from Exhibit 6.

20          8.        Attached hereto as Exhibit 7 is a true and correct copy of an Email from Ariel B.

21   Glickman to Jeffrey Tsai, dated September 16, 2019.

22          9.        Attached hereto as Exhibit 8 is a true and correct copy of the Master Subscription

23   Agreement, dated June 1, 2018.

24          10.       Attached hereto as Exhibit 9 is a true and correct copy of the Statement of Work, dated

25   July 19, 2018.

26

27

28                                                      -1-
        CORRECTED DECLARATION OF SONAL MEHTA IN RESPONSE TO PLAINTIFFS’ EX PARTE
           MOTION FOR TRO AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
          Case 4:19-cv-05849-PJH Document 31 Filed 09/24/19 Page 3 of 3



 1          I declare under penalty of perjury under the laws of the United States that the foregoing is

 2   true and correct, and that this declaration was executed on this 24th day of September 2019, in

 3   Palo Alto, California.

 4

 5                                                       WILMER CUTLER PICKERING HALE AND
                                                         DORR LLP
 6

 7                                                       By:   /s/ Sonal N. Mehta
                                                               Sonal N. Mehta
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   -2-
